Citation Nr: 1105351	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-12 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include depression and posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to a disability rating in excess of 20 percent 
for a lumbar spine strain.

4.  Entitlement to a disability rating in excess of 10 percent 
for a right knee disability.

5.  Entitlement to a disability rating in excess of 10 percent 
for a left knee disability.

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).



REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to September 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, and from December 2009 and September 2010 rating 
decisions issued by the RO in Buffalo, New York.

In November 2007, the RO held that service connection for 
depression was not warranted.  At that time, the RO continued the 
previously assigned 20 percent rating for the Veteran's service-
connected low back strain.  

In December 2009, the RO denied entitlement to service connection 
for a bilateral leg disorder and PTSD, and also denied a claim 
for TDIU.  

In September 2010, the RO held that disability ratings in excess 
of 10 percent were not warranted for the Veteran's service-
connected knee disabilities.

Although the claims of service connection for depression and PTSD 
were separately denied in prior rating decisions, the Board has 
combined the claim on appeal, as indicated on the title page of 
this decision.  Moreover, the claim has been expanded to 
encompass any psychiatric disability apart from the specifically 
claimed depression and PTSD, in conformity with the recent 
decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

Regarding the left knee claim, it is noted that total temporary 
ratings are in effect from July 30, 2007, to November 1, 2007, 
and from August 26, 2009, to December 1, 2009.  The scope of the 
present appeal only involves the portions of the rating period 
for which the disability evaluation is less than 100 percent.

The issues of entitlement to service connection for an acquired 
psychiatric disability and for a bilateral leg disorder, as well 
as the issue of entitlement to TDIU being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbar 
spine strain has not been manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less, and favorable ankylosis 
of the entire thoracolumbar spine has not been shown.  

2.  Throughout the rating period on appeal, the Veteran's right 
knee disability has been characterized by pain and tenderness; it 
has not been shown to be productive of extension limited to 15 
degrees or more, flexion limited to 30 degrees or less, 
dislocated semilunar cartilage, moderate recurrent subluxation or 
lateral instability, moderate impairment of the tibia and fibula, 
or any type of ankylosis.

3.  Throughout the rating period on appeal, the Veteran's left 
knee disability has been characterized by pain, tenderness and 
crepitus; it has not been shown to be productive of extension 
limited to 15 degrees or more, flexion limited to 30 degrees or 
less, dislocated semilunar cartilage, moderate recurrent 
subluxation or lateral instability, moderate impairment of the 
tibia and fibula, or any type of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a 
lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5242 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5256-5263 (2010).

3.  The criteria for a disability rating in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
      
Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

Here, the Veteran was sent letters dated in March 2006, October 
2006, June 2008, July 2008, December 2008, February 2009, June 
2009, August 2009, March 2010 and September 2010 that fully 
addressed all notice elements and was issued prior to the initial 
rating decisions.  The letters provided information as to what 
evidence was required to substantiate the claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the Veteran was informed the 
Veteran of what type of information and evidence was needed to 
establish a disability rating and effective date.  Accordingly, 
no further development is required with respect to the duty to 
notify.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA 
treatment and VA examination reports.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

When evaluating a loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires consideration 
of functional losses due to pain).  In DeLuca, the Court 
explained that, when the pertinent diagnostic criteria provide 
for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to 
trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.   Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.   Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the joints 
that the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  Inquiry will 
be directed to these considerations: (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.). (b) More movement than 
normal (range of motion flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). (c) Weakened movement 
(due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.). (d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.

Lumbar Spine Strain

The Veteran's service-connected lumbar spine strain has been 
rated as 20 percent disabling under the general rating for 
diseases and injuries of the spine.  Under that formula, the 
ratings are assigned with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.

Under this formula, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasms or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour. 

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  Note 2, 
General Rating Formula for Disease and Injuries of the Spine.  38 
C.F.R. § 4.71a, Plate V (2010).

In a 2006 communication, the Veteran indicated that he had been 
recently been diagnosed with unfavorable ankylosis of the entire 
spine, which caused him  constant and extreme pain.  The 
pertinent evidence of record includes VA treatment records and VA 
examination reports dated in February 2005, August 2006, 
September 2009 and May 2010.

Upon VA examination dated in February 2005, the Veteran 
complained of severe low back pain that radiated up and down his 
spine.  He denied any bowel or bladder incontinence.  He could 
walk approximately 10 to 15 minutes.  He had not undergone any 
back surgeries.  He was able to fulfill his activities of daily 
living such as bathing, dressing, cleaning, cooking and eating; 
however, any significant bending, lifting and twisting was 
difficult.   He did not drive and he experienced difficulties 
getting in and out of a car.  The Veteran was last employed in 
1990 due to various disabilities, which included his back, 
stomach and leg problems.  Flare-ups of spine symptoms lasted for 
approximately three days a week.  During such episodes, he was 
rendered bed-bound.  In the last year, he had received medical 
treatment for his back on approximately five occasions, including 
one emergency room visit in September 2004, which resulted in a 
two-week period of bedrest.  He periodically wore a back brace.

Upon physical examination, the Veteran ambulated with a slight 
limp and made use of a cane.  He was able to stand erect.  There 
was a slight elevation on the right thoracolumbar process, 
suggesting scoliosis.  There was no other significant abnormality 
of color, deformity, swelling, or atrophy.  Palpation of the 
lumbar spine elicited no abnormality of temperature, crepitance 
or swelling.  There was some paravertebral muscle tenderness over 
the right and left paravertebral muscles.  Forward flexion was to 
90 degrees, with pain beginning at 80 degrees.  Extension was to 
25 degrees, with pain beginning at 20 degrees.  Lateral bending 
was to 25 degrees, with pain beginning at 20 degrees, 
bilaterally.  Rotation was to 35 degrees, bilaterally.  
Repetitive testing demonstrated no decrease in range of motion.  
The Veteran was able to raise in his tiptoes and his heels.  
Straight leg raises were to 90 degrees, bilaterally.  Sensory 
examination was normal.  Reflexes in the knees and ankles were 0-
1+.   Motor strength was within normal limits.  The diagnosis was 
low back strain and scoliosis, by x-ray.  The examiner opined 
that the Veteran's low back strain was related to service, but 
not his scoliosis.

VA treatment records dated in February 2006 indicate that flexion 
was to fingertips touching toes.  Extensions and lateral bending 
were diminished, though poor effort was noted.  The Veteran was 
able to heel-toe walk.  Straight leg raising was negative.  Deep 
tendon reflexes were 2+ in the lower extremities.  Strength was 
full.  

Upon VA examination dated in August 2006, the Veteran presented 
with complaints of radiating low back pain and muscle spasms.  He 
denied being prescribed bedrest in the past year.  He reported 
flare-ups of back pain averaging five days a week, lasting six to 
eight hours, which he stated rendered him predominantly bed 
bound.  He denied any bowel or bladder incontinence.  He 
ambulated with a limp and made use of a cane.  He was also 
wearing a back and left knee brace. He was able to rise on his 
tiptoes and heels.   He was able to bathe and dress himself; 
however, shoes were problematic.  He also had significant 
limitations with any bending, lifting, or twisting.  He did not 
drive because of his back disability.  He could walk 15-20 
minutes and sit for 15 minutes.  Palpation of the lumbosacral 
spine elicited no abnormality, crepitus or swelling.  There was 
no evidence of muscle spasms or tenderness of the lumbosacral 
muscles.  Flexion was to 55 degrees, with pain beginning at 40 
degrees.  Extension was to 20 degrees, with pain beginning at 
10 degrees.  Lateral bending was to 25 degrees, with pain 
beginning at 15 degrees.  Rotation was to 35 degrees, with pain 
beginning at 25 degrees.  Repetitive testing was not performed 
because of the Veteran's balance issues and pain.  Straight leg 
raising was to 90 degrees, bilaterally.  Reflexes in the right 
knee and ankles were 0-1+.  Left knee reflexes were not obtained 
due to pain.  Strength was full in the lower extremities.  He was 
diagnosed with low back strain. 

VA treatment records dated in April 2008 indicated a worsening of 
the Veteran's back pain.  At that time, the Veteran rated his 
pain as 9/10 in intensity.  He was able to ambulate, using a 
cane.  He denied any leg weakness, numbness and bladder or bowel 
incontinence.  

Upon VA examination dated in September 2009, the Veteran reported 
progressively worsening back pain.  He used a crutch and a back 
brace and could walk up to 5 or 10 minutes.  Objectively, 
palpation of the lumbosacral spine elicited some tenderness of 
the paravertebral muscles.  Forward flexion was to 70 degrees.  
Extension was to 20 degrees.  Lateral bending was to 20 degrees.  
Rotation was to 30 degrees, with pain, bilaterally.  DeLuca 
testing was not performed because of the Veteran's balance and 
instability.

A February 2010 VA clinical report reflected complaints of 
worsening back pain, requiring the Veteran to roll out of bed in 
the morning.

In May 2010, the Veteran was afforded an additional VA 
examination.  He alleged that he experienced lumbar spine pain 
and flare-ups on a daily basis.  The pain radiated down the back 
of both thighs into the heels.  He denied any additional 
limitation of motion or function during flare-ups.  He further 
denied any incapacitating episodes and bladder or bowel 
complaints.  Upon physical examination, his feet were normal and 
pedal pulses were palpable.  There were no varicose veins or 
pedal edema.  All deep tendon reflexes were well-preserved.  
Flexion was to 70 degrees, with pain at 60 degrees.  Extension 
was from zero to 10 degrees, with pain starting at 10 degrees.  
Lateral flexion was to 20 degrees, with pain starting at 10 
degrees, bilaterally.  Rotation was to 30 degrees, with pain at 
endpoints, bilaterally.  Repetitive exercises reduced flexion to 
60 degrees due to pain.  

In light of the aforementioned evidence, the Board finds that the 
Veteran is not entitled to a rating in excess of 20 percent for 
his low back disability.  Despite his allegations that he has 
been diagnosed with ankylosis of the lumbar spine, VA treatment 
records are silent as to any such diagnosis.  Moreover, during 
multiple VA examinations he has not exhibited favorable ankylosis 
of the entire thoracolumbar spine.  Furthermore, forward flexion 
of the thoracolumbar spine has always exceeded 30 degrees, even 
accounting for additional functional limitation due to factors 
such as pain and weakness.  As such, the Board finds that the 
Veteran does not most nearly approximate the criteria for a 40 
percent rating under Diagnostic Code 5242.  

Additionally, the Veteran does not qualify for a higher rating 
under the formula for rating an intervertebral disc syndrome 
based on incapacitating episodes.  As noted above, he has not 
exhibited any signs or symptoms due to intervertebral disc 
syndrome.  Therefore, a higher rating for degenerative disease of 
the lumbar spine pursuant to Diagnostic Code 5243 is not 
warranted here.

In reaching the above conclusion, the Board has considered the 
Veteran's complaints of flare-ups, spasms, and decreased motion.  
These subjective complaints are found to have been fully 
contemplated by the 20 percent rating already in effect.  Such 
complaints do not here support an increased rating.  Indeed, 
while pain has been shown on examination, the Veteran's actual 
range of motion, even with repetitive movement, still well 
exceeds the criteria for the next-higher 40 percent evaluation 
under the general rating formula.

The Board recognizes that Note (1) to the general rating formula 
instructs the rater to separately evaluate neurologic 
manifestations associated with the service- connected low back 
disability.  In this regard, neither of the examination reports 
revealed diminished sensory or motor function, nor was there 
evidence of neuromuscular impairment or radiculopathy.   Rather, 
straight leg raising testing was normal.  As such, the objective 
evidence does not support a rating under the claim for a separate 
rating due to a neurological disorder related to the service-
connected spinal disorder.

In conclusion, an initial disability rating in excess of 20 
percent for a lumbar spine disability is not warranted.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Knee & Left Knee

The current claim on appeal for increased disability ratings was 
received in February 2010.  The Veteran's right and left knee 
disabilities have been rated as degenerative arthritis under 
Diagnostic Code 5003 and assigned separate disability ratings of 
10 percent.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint or 
joints involved.  However, if the limitation of motion of the 
specific joint or joints involved is noncompensable under these 
Diagnostic Codes, a 10 percent rating is for application for each 
major joint or group of minor joints affected by the limitation.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is evaluated under Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, a 10 percent 
rating is assigned for flexion limited to 45 degrees, a 20 
percent rating is assigned for flexion limited to 30 degrees, and 
a 30 percent rating is assigned for flexion limited to 15 
degrees. 

Pursuant to Diagnostic Code 5261, a 10 percent rating will be 
assigned for extension of the knee limited to 10 degrees, a 20 
percent rating is assigned for extension limited to 15 degrees, a 
30 percent rating for limitation to 20 degrees, and a 40 percent 
rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2010). 

For VA purposes, normal lumbar motion is from 0 to 90 degrees of 
flexion, 0 to 30 degrees of extension, and 0 to 30 degrees of 
lateral flexion and rotation.  38 C.F.R. § 4.71, Plate V.  The 
Board observes that the words "moderate" and "marked" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The VA General Counsel held that a Veteran who has arthritis, 
confirmed by x-ray findings, and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98. 

Additionally, a separate rating may be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable limitation 
of flexion and a compensable limitation of extension of the same 
knee, the limitations must be rated separately to adequately 
compensate for functional loss associated with the disability.  
VAOPGCPREC 9-04. 

In this case, the relevant evidence of record includes VA 
treatment records and VA examination reports dated in September 
2009 and May 2010.

Upon VA examination dated in September 2009, the Veteran 
presented with complaints of bilateral knee pain, swelling, 
stiffness and dysfunction.  He walked with a crutch and had a 
significant limp.  Physical examination demonstrated swelling, 
crepitus and joint line pain in the right knee.  There was also 
swelling and crepitus in the left knee, along with significant 
tenderness.  Right knee range of motion was from 0 to 130 
degrees, with pain.  Repetitive testing did not result in any 
additional loss of motion, pain, weakness, fatigability or 
incoordination.  Range of motion of the left knee was from 0 to 
90 degrees, with pain.  DeLuca testing was not performed on the 
left knee because of the Veteran's recent surgery.  In both 
knees, the medial and lateral collateral ligaments and the 
anterior and posterior cruciate ligaments were stable.  

VA treatment records dated in September 2009 indicate that the 
Veteran's surgical wounds had healed well and there were no signs 
of inflammation.  Mild effusion was noted in the left knee.  Left 
knee range of motion was from zero to 100 degrees.  Muscle 
strength was fair and excellent on the contralateral side.  The 
left knee was stable to varus and valgus stress.  

In March 2010, the Veteran exhibited full range of motion and 
good muscle strength of the right knee.  Range of motion of the 
left knee was from 5 to 80 degrees, with pain throughout.  Muscle 
strength was 3/5 in the left knee due to pain and guarding.  The 
Veteran's physical therapist indicated that the Veteran's 
symptoms were suggestive of left knee internal derangement.  

Upon VA examination dated in May 2010, the Veteran complained of 
right knee flare-ups on a daily basis, each lasting several 
hours.  He denied any additional limitation of motion or function 
during flare-ups.  The right knee was slightly tender on the 
anterolateral aspect.  The left knee was exquisitely tender in 
the anterior and anterolateral aspects.  Range of motion of the 
right knee was from 0 to 80 degrees, with pain beginning at 70 
degrees.  Range of motion of the left knee was from 0 to 90 
degrees, with pain beginning at 80 degrees.  Repetitive motion 
reduced flexion in both knees to 70 degrees due to pain and lack 
of endurance.  Both knees were stable.

Upon review of the aforementioned evidence, the Board finds that 
ratings in excess of 10 percent are not warranted for either the 
Veteran's left or right knee disabilities.  In order to receive a 
higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
flexion would have to be limited to 45 degrees or less.  In order 
to receive a higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261, extension would have to be limited to 15 degrees.   
The objective evidence of record has demonstrated that, at its 
worst, and taking into account DeLuca findings, range of motion 
of the right knee is from 0 to 70 degrees.  With regards to the 
left knee, at its worst, extension was limited to 5 degrees and 
flexion was limited to 70 degrees.

Additionally, there is no basis to award a higher or separate 
rating for recurrent subluxation or lateral instability.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261 Indeed, there was no 
objective evidence of lateral instability or recurrent 
subluxation at either of the VA examinations.  

The Board acknowledges the Veteran's complaints of stiffness, 
tenderness, giving away, and pain in his bilateral knees.  He has 
also endorsed flare-ups as often as daily.  To the extent that 
his functionality decreases upon flare-up, the Board determines 
that such is contemplated by the 10 percent evaluations already 
in effect.  Indeed, based on the range of motion testing of 
record, the Veteran consistently maintains good range of motion 
even with increased pain caused by repetitive movement.  There is 
no reason to assume any different with respect to hospitalized 
periods of flare-up.

The remainder of the diagnostic codes pertaining to knee 
disabilities do not pertain to the disabilities at issue.  
Indeed, the Veteran was not shown to have genu recurvatum, 
impairment of the tibia and fibula, dislocated semilunar 
cartilage, or any type of ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, 5258, 5259, 5262, 5263.

In conclusion, disability ratings in excess of 10 percent for a 
right knee and left knee disabilities are not warranted.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other Considerations

The Board must also determine whether the schedular evaluations 
are inadequate, thus requiring that the RO refer a claim to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected right knee, left knee and 
lumbar spine disabilities, but the medical evidence reflects that 
those manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's service-connected right knee, 
left knee and lumbar spine disabilities.  As the rating schedule 
is adequate to evaluate the disabilities, referral for 
extraschedular consideration is not in order.

To the extent that the evidence of record indicates that the 
Veteran is unemployed, the Board notes that an appeal has been 
perfected on the issue of entitlement to TDIU.  This issue will 
be addressed in the remand portion of this decision.  

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning increased disability ratings for 
service-connected right knee, left knee and lumbar spine 
disabilities, on either a schedular or extra-schedular basis.  As 
the preponderance of the evidence is against the claims, there is 
no reasonable doubt to resolve in his favor.  See 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

						(CONTINUED ON NEXT PAGE)





ORDER

A disability rating in excess of 20 percent for a lumbar spine 
strain is denied.

A disability rating in excess of 10 percent for a right knee 
disability is denied.

A disability rating in excess of 10 percent for a left knee 
disability is denied.


REMAND

The Board finds that additional development is required with 
respect to the remaining issues on appeal, as will be explained 
below.

Regarding the Veteran's claim of service connection for an 
acquired psychiatric disorder, to include depression and PTSD, it 
is acknowledged that VA has recently amended its regulations 
governing service connection for PTSD by liberalizing the 
evidentiary standard for establishing the required in-service 
stressor in circumstances involving fear of hostile military or 
terrorist activity.  However, the Veteran in this case had only 
peacetime active service, and as such, the revised regulations 
are deemed not to apply.  The controlling pre-amended regulations 
indicate that establishing service connection for PTSD requires 
(1) a current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in- service stressor actually occurred; 
and (3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in- service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV). Id.  See also 38 
C.F.R. § 4.125(a) (2010).

In this case, the relevant medical evidence of record 
demonstrates multiple psychiatric diagnoses.  With respect to 
PTSD, this was first diagnosed in 
April 2008.  The Veteran's stated in-service stressor was 
witnessing the accidental death of a civilian man who was 
employed at Fort Dix, in June or July of 1985.  
In August 2010, the RO issued a formal finding of a lack of 
information required to corroborate stressor(s) associated with a 
claim for service connection for PTSD.  

In cases such as this, where the amended regulations do not 
apply, if VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in combat, 
but that the alleged stressor was not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

In this case, there is no evidence of record that the Veteran 
engaged in combat with the enemy, and his alleged in service 
stressors have not been corroborated. 
However, an examination is still deemed necessary here to 
determine the etiology all diagnoses other than PTSD.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) 
(2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Moreover, the Veteran is free to submit any additional 
documentation or supporting evidence that might verify the 
stressor or enable another research attempt.

With regard to his claim of service connection for a bilateral 
leg disorder, the Veteran alleges that such disorder is 
characterized by swelling and it is a separate and distinct 
disability not already accounted for by his service-connected 
lumbar spine sprain and right and left knee disabilities.  

Service treatment records demonstrate that in January 1985, the 
Veteran presented with complaints of back pain that radiated into 
his legs.  The impression was a back sprain and possibly a 
prolapsed disc.  In April 1985, the Veteran presented with a six-
week history of low back pain; there was no evidence of radicular 
symptoms.  In September 1985, physical examination was 
unremarkable except for mild tenderness along the entire 
lumbosacral spine, without trigger points, spasms, abnormal 
curvature, stepoffs or other external lesions.  There was no 
erythema or asymmetry.  Examination of the lower extremities did 
not reveal any neurological deficits.  Toes were down-going.  
Reflexes were brisk throughout.  Sensory examination was normal.  
Strength was full throughout.  Straight leg raising was negative.  

Social Security Administration records indicate that the Veteran 
applied for disability benefits because he sustained a gunshot 
wound to the stomach and experienced constant pain and weakness, 
could not stand for extended periods of time, tired easily, had 
difficulty sleeping, and had lost a lot of weight.  His 
disability began in February 1989.  Subsequently, the Veteran 
developed a blood clot in his left leg.  The records also reveal 
diagnoses of deep vein thrombosis and phlebitis.

VA treatment records demonstrate that the Veteran was treated in 
1992 for deep vein thrombosis in the left lower extremity after 
sustaining a gunshot wound to the abdomen.  Since 1996, he had 
experienced recurrent deep vein thrombosis and been constantly on 
Warfarin.  

Upon VA orthopedic examination dated in December 2006, the 
Veteran's left calf was swollen from the old phlebitis and some 
pretibial edema on the left.  

Based on the foregoing evidence, the Board finds that an 
examination should be provided to determine the etiology of any 
current bilateral leg disability.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Regarding the Veteran's claim for entitlement to a TDIU, the 
Board notes that currently, he does not meet the schedular 
requirements for an award of TDIU.  However, as there are several 
service connection claims, in addition to increased rating 
claims, currently on appeal, the claim of entitlement to a TDIU 
is inextricably intertwined with such other issues and cannot be 
adjudicated at this time.  Therefore, the Board finds that the 
Veteran's other claims on appeal should be adjudicated and then 
his claim of entitlement to TDIU should be readjudicated if it is 
not rendered moot.  Harris v. Derwinski, 1 Vet. App. 180 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
names, addresses and approximate dates of 
treatment of all medical care providers, VA 
and non-VA, who have treated him for the 
disabilities on appeal.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  Any negative 
search results should be noted in the 
record and communicated to the Veteran.

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Should the Veteran submit any 
additional evidence regarding his claimed 
in-service stressor, the RO should 
determine whether such information is 
sufficient to verify the stressor or to 
warrant a research request to the JSRRC.  
If not sufficient, another formal finding 
to this affect should be issued.

3.  Schedule the Veteran a VA examination 
by a physician with appropriate expertise 
to determine the nature and etiology of any 
currently present psychiatric disorder.  
The examiner should note any functional 
impairment caused by the Veteran's 
disability, including a full description of 
the effects of his disability upon his 
ordinary activities, if any.

Based on the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present psychiatric disorder 
as to whether there is a 50 percent or 
better probability the disorder was present 
during the Veteran's active service or is 
etiologically related to his active 
service.  Moreover, if any claimed in-
service stressor is verified by the time of 
the examination, the examiner should state 
whether it is at least as likely as not 
that any current PTSD diagnosis is due to 
that stressor.

The Veteran's claims folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.

3.  Schedule the Veteran a VA examination 
by a physician with appropriate expertise 
to determine the etiology of the claimed 
bilateral leg disability.  The examiner 
should address the following inquiries:

Based on a review of the record and an 
examination of the Veteran, the physician 
should offer an opinion as to whether any 
bilateral leg disability is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's bilateral leg 
disability had its onset during service or 
is otherwise related to service.  Further, 
the examiner should express whether it is 
at least as likely as not (50 percent 
probability or greater) that the bilateral 
leg disability is proximately due to, or 
was aggravated (permanently worsened) by a 
service-connected lumbar spine strain 
and/or bilateral knee disabilities.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  The 
examiner should also request a complete 
history from the Veteran.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.

4.  Thereafter, readjudicate the claims, to 
include entitlement to a TDIU.  If the 
determinations remain unfavorable to the 
Veteran, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


